EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Roberto Hernandez on 1/6/2022.

The application has been amended as follows: 

Claim 1 should read as follows --A panel assembly for providing an apron-front aesthetic for a sink installed in a cabinet, the panel assembly comprising:
a mounting body separate from a sink and configured for coupling to a cabinet in which the sink is installed; and
a cover panel coupled to the mounting body and separated from the cabinet by the mounting body and configured to provide an apron-front aesthetic for the sink when the sink is installed in the cabinet.--

Add new claim 33 (renumbered to 21) --A panel assembly for providing an apron-front aesthetic for a sink installed in a cabinet, the panel assembly comprising:
a mounting body separate from a sink and configured for coupling to a cabinet in which the sink is installed; and
a cover panel coupled to the mounting body to provide an apron-front aesthetic for the sink when the sink is installed in the cabinet;
wherein the mounting body includes an opening and the cover panel is located within the opening.--

Add new claim 34 (renumbered to 22) --A panel assembly for providing an apron-front aesthetic for a sink installed in a cabinet, the panel assembly comprising:
a mounting body separate from a sink and configured for coupling to a cabinet in which the sink is installed;
a cover panel coupled to the mounting body to provide an apron-front aesthetic for the sink when the sink is installed in the cabinet; and
a fastener configured to extend through a portion of the mounting body to engage the cover panel so as to secure the cover panel in place with respect to the mounting body.--
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637